IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                         DIVISION ONE

KELLY BOWMAN,                                    No. 70706-0-


                     Appellant,

       v.



SUNTRUST MORTGAGE, INC., a
Virginia corporation, a subsidiary of
SUNTRUST BANKS, INC.; FEDERAL
NATIONAL MORTGAGE
ASSOCIATION, a United States                                                      c-
government sponsored enterprise;
NORTHWEST TRUSTEE SERVICES,
INC., a Washington corporation;
MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC.; a                    UNPUBLISHED OPINION
Delaware corporation; and DOE
DEFENDANTS 1-10,                                 FILED: August 10, 2015

                     Respondents.


       Verellen, A.C.J. —After Kelly Bowman's lender initiated a nonjudicial deed of

trust foreclosure, Bowman filed a lawsuit for injunctive relief, declaratory judgment, and

damages. He appeals the summary judgment orders dismissing his claims against

SunTrust Mortgage Inc. (SunTrust), Federal National Mortgage Association (Fannie

Mae), Northwest Trustee Services, Inc. (NWTS), and Mortgage Electronic Registration

Systems, Inc. (MERS). He contends that genuine issues of material fact exist as to

alleged violations of the deeds of trust act (DTA), chapter 61.24 RCW; Consumer

Protection Act, (CPA), chapter 19.86 RCW; and Criminal Profiteering Act, chapter 9A.82
No. 70706-0-1/2



RCW. He also contends the trial court erred in accepting the testimony of SunTrust's

assistant vice president Carmella T. Norman Young and in denying his CR 56(f) request

to continue discovery.

      As acknowledged by Bowman's counsel at oral argument, many of the issues

raised in Bowman's opening brief are impacted by recent decisions.1 Specifically,

Truiillo v. Northwest Trustee Services, Inc. concluded that the beneficiary is not required

to be both the holder and owner of the promissory note.2 The holder of the note is the

beneficiary and has authority under the DTA to appoint a successor trustee.3 Truiillo

resolves many of Bowman's DTA claims in favor of SunTrust, Fannie Mae, NWTS, and

MERS. Bowman's other DTA arguments also fail.

       We also conclude that the trial court did not err in admitting Young's declarations

or abuse its discretion in denying Bowman's request for a continuance. And because

no trustee's sale occurred, and Bowman identifies no genuine issue of material fact

related to any deceptive, unfair, or criminal act by the respondents, the trial court

properly dismissed his remaining claims.

       Accordingly, we affirm.




       1 See Frias v. Asset Foreclosure Servs., Inc., 181 Wash. 2d 412, 334 P.3d 529
(2014) (holding that the DTA did not create a cause of action for money damages for
violations of that statute in the absence of a completed foreclosure sale); Lyons v. U.S.
Bank Nat. Ass'n, 181 Wash. 2d 775, 336 P.3d 1142 (2014) (holding that without a
nonjudicial foreclosure sale, mortgagor was precluded from bringing a claim for
damages against trustee under the DTA but was not precluded from alleging violations
of the CPA).
       2181 Wash. App. 484, 501, 326 P.3d 768 (2014), review granted. 182 Wash. 2d 1020,
345 P.3d 784 (2015).
       3 Id.
No. 70706-0-1/3



                                             FACTS

       Bowman borrowed $417,000 from SunTrust in September 2008. He executed a

promissory note on September 4, 2008, secured by a deed of trust that was recorded

on September 11, 2008. The deed of trust named MERS as beneficiary "solely as

nominee for [SunTrust] and [SunTrustj's successors and assigns" and Washington

Administrative Services, Inc. as trustee.4

       On or about October 1, 2008, Fannie Mae purchased the loan. As a Fannie Mae

approved seller and servicer of residential mortgage loans, SunTrust retained the

servicing rights for the loan and also maintained physical possession of the "wet ink"

loan documents, including the note.5

       Bowman defaulted on his loan obligations on June 1, 2010. On March 26, 2012,

MERS executed a document purporting to assign both the deed of trust and the note to

SunTrust.6 The assignment stated that

       [MERS] hereby assigns unto [SunTrust], the said [d]eed of [t]rust having
       an original principle sum of $417,000.00 with interest, secured thereby,
       with all moneys now owing or that may hereafter become due or owing in
       respect thereof, and the full benefit of all the powers and of all the
       covenants and provisos therein contained, and [MERS] hereby grants and
       conveys unto [SunTrust] [MERSJ's beneficial interest under the [d]eed of
       [t]rust.[?]




       4 Clerk's Papers (CP) at 476, 474.
       5 CP at 255.
       6 On October 25, 2012, a "corrective" assignment was recorded to reflect the
addition of Bowman's wife, Natalia Bowman, as a co-borrower on the loan. CP at 50.
       7 CP at 43.
No. 70706-0-1/4



MERS executed this document even though SunTrust already had physical possession

of the note indorsed in blank. On July 23, 2012, SunTrust executed and delivered to

NWTS a sworn beneficiary declaration stating that it was the holder of the note.

      On August 14, 2012, NWTS, as SunTrust's "duly authorized agent," served

Bowman with a notice of default.8 The notice of default itemized the amounts in arrears

for the delinquent loan and provided Bowman certain contact information. The notice

stated, "The owner of the note is Federal National Mortgage Association (Fannie Mae),"

and "The loan servicer for this loan is SunTrust Mortgage, Inc."9 Attached to the notice

of default was a foreclosure loss mitigation form executed by SunTrust and dated

July 21, 2012. The loss mitigation form stated:

             The undersigned beneficiary . . . hereby represents and declares
      under the penalty of perjury that....

            . . . [t]he beneficiary . . . has contacted the borrower under, and has
      complied with, RCW 61.24.031 ....



             The undersigned further represents and declares under penalty of
      perjury that SunTrust Mortgage, l[nc] is the beneficiary and is the actual
      holder of the promissory note or other obligation secured by the deed of
      trust.™

      On November 8, 2012, SunTrust recorded an appointment of successor trustee

naming NWTS "as successor trustee under the deed of trust with all powers of the

original trustee."11 On November 19, 2012, Nanci Lambert of NWTS signed a notice of


      8 CP at 45-48.
      9CPat47.
      10 CP at 48 (emphasis added).
      11 CP at 53.
No. 70706-0-1/5



trustee's sale, scheduling the nonjudicial foreclosure sale of Bowman's property for

March 29, 2013. The signature was notarized on November 27, 2012. NWTS recorded

the notice of trustee's sale on November 29, 2012. Attached to the notice of trustee's

sale was a notice of foreclosure stating, "The attached Notice of Trustee's Sale is a

consequence of default(s) in the obligation to the SunTrust Mortgage, Inc. of your Deed

of Trust."12 NWTS subsequently postponed the sale, and the sale never occurred.

       On March 14, 2013, Bowman sued SunTrust, Fannie Mae, NWTS, and MERS for

wrongful foreclosure, declaratory relief, and violations of the DTA, CPA, and Criminal

Profiteering Act. NWTS, SunTrust, Fannie Mae, and MERS filed motions for summary

judgment to dismiss Bowman's claims. In support of SunTrust's motion, Carmella T.

Norman Young, SunTrust's assistant vice president in the foreclosure preparation

department, submitted two declarations. In his brief in opposition to summary judgment,

Bowman asked for a continuance under CR 56(f). The trial court granted summary

judgment, dismissing all of Bowman's claims with prejudice.

       Bowman appeals.

                                       ANALYSIS


                                   Standard of Review


       This court reviews a trial court's grant of summary judgment de novo.13

Engaging in the same inquiry as the trial court, we review the facts and all reasonable




       12
            CP at 497.

       13 Right-Price Recreation. LLC v. Connells Prairie Cmtv. Council. 146 Wash. 2d 370,
381, 46 P.3d 789 (2002).
No. 70706-0-1/6



inferences from those facts in the light most favorable to the nonmoving party.14

"Summary judgment is appropriate if there is no genuine issue of material fact and the

moving party is entitled to judgment as a matter of law."15 The initial burden is on the

moving party to show there is no genuine issue of any material fact.16 "The burden then

shifts to the nonmoving party to set forth specific facts demonstrating a genuine issue

for trial."17 "In doing so, the nonmoving party may not rest upon mere allegations or

denials."18

                                          DTA Claims


       Bowman argues that the note he signed contained a specific definition of "note

holder" as the "party entitled to payments as described within the document" and that,

as a result, "the Court need not resort to any other body of law" for its definition.19 But

RCW 61.24.005(2) of the DTA broadly defines "beneficiary" as "the holder of the

instrument or document evidencing the obligations secured by the deed of trust."20 As

our Supreme Court recognized in Bain v. Metropolitan Mortgage Group, Inc., the

Uniform Commercial Code (UCC) guides our interpretation of the DTA's terms.21 The



       14 Id,
       15 Am. Exp. Centurion Bank v. Stratman. 172 Wash. App. 667, 673, 292 P.3d 128
(2012).
       16 CR 56(e); Vallandigham v. Clover Park Sch. Dist. No. 400. 154 Wash. 2d 16, 26,
109 P.3d 805 (2005).
       17 Stratman. 172 Wash. App. at 673.
       18 jdj CR 56(e).
       19 Appellant's Supp. Br. at 2-3.
       20 RCW 61.24.005(2).
       21 175 Wash. 2d 83, 104, 285 P.3d 34 (2012).
No. 70706-0-1/7



UCC defines "holder" as the person in possession of the note that is payable either to

bearer or to an identified person that is the person in possession.22

       Here, the record reflects that SunTrust maintained physical possession of the

note since the time of its making and that the note was indorsed in blank. Bowman

provides no compelling authority that the specific definition in the note alters who the

holder is for purposes of the UCC or who the beneficiary is for purposes of the DTA.23

Thus, no matter who was ultimately "entitled" to the loan proceeds, SunTrust was the

holder of note, which made it the beneficiary under the DTA.

       Relying on UCC Article 9A, Bowman further argues that SunTrust's physical

possession of the note was insufficient to give it the status of "holder" and "beneficiary"

because it did not have requisite "legal possession" of the note.24 Truiillo specifically

rejected this same argument and concluded that nonjudicial foreclosure proceedings

are not subject to UCC Article 9A, which governs security interests in notes.25 Because

we follow the holding in Trujillo. Bowman's argument fails.

       Bowman alleges several other violations of the DTA and breaches of the

trustee's duty of good faith. Most of those arguments are grounded in the premise that

the beneficiary must be both the owner and holder of the note and that a mere loan

servicer cannot appoint a successor trustee with authority to commence foreclosure.


     22 RCW 62A.3-201. If indorsed in blank, the note is payable to bearer.
RCW 62A.3-205(b).
       23 Bowman's reliance on case law that the common law supplements UCC
principles does not support the assertion that parties to a note may rewrite the UCC or
the DTA.

       24 Appellant's Reply Br. at 7.
       25 Truiillo. 181 Wash. App. at 502-04.
No. 70706-0-1/8



       In Truiillo. a borrower similarly argued that RCW 61.24.030(7)(a) requires that a

person or entity be both the holder and the owner of a note to be a beneficiary eligible to

enforce the note.26 This court rejected that argument and concluded that "the required

proof[under the second sentence of RCW 61.24.030(7)(a)] is that the beneficiary must

be the holder of the note. It need not show that it is the owner of the note."27 In

reaching this conclusion, this court applied the common law and determined that it was

the status of "holder" that entitled the entity to enforce the note.28 Consistent with the

Bain court's use of the UCC to interpret DTA terms, Truiillo held that under the UCC "a

'holder' may enforce the note 'even though the [holder] is not the owner' ofthe note."29
       Bowman argues that we should not follow Truiillo. We do not find his arguments

compelling. Based upon Truiillo. we reject Bowman's arguments that

       SunTrust was never a lawful beneficiary of the subject obligation and
       never had the authority to appoint NWTS to prosecute a non-judicial
       foreclosure.130'

       [T]he 'beneficiary' declaration permitted by the second sentence [under
       RCW 61.24.030(7)] is a declaration that must be made by the ownerof the
       [njote.w

       NWTS failed to comply with the DTA and its fiduciary duty of good faith.!32'



       26 jd, at 492.
       27 Id at 501.
       28 ]a\ at 499-500 (citing John Davis &Co. v. Cedar Glen Four. Inc.. 75 Wash. 2d
214, 450 P.2d 166 (1969)).
       29 Id, at 501 (alteration in original) (quoting RCW 62A.3-301).
       30 Appellant's Br. at 18.
       31 Appellant's Reply Br. at 4.
       32 Appellant's Br. at 22.

                                              8
No. 70706-0-1/9



       Here, the notice of default expressly gave notice that the owner of the note was

Fannie Mae and that the loan servicer was SunTrust. MERS expressly assigned its

beneficial interest under the deed of trust to SunTrust. And the beneficiary declaration

recited that beneficiary "[SunTrust] is the holder of the promissory note."33 The DTA

allows the successor trustee to rely on a beneficiary declaration.34 Therefore, NWTS

was properly appointed as successor trustee and had authority to commence the

nonjudicial foreclosure.

       Bowman's additional arguments that NWTS breached its duty of good faith are

not persuasive.35 Bowman contends NWTS breached its duty of good faith for its failure

to investigate MERS' inconsistent role as beneficiary. But especially because NWTS

could rely upon the unambiguous beneficiary designation, there is no showing that

NWTS had any obligation to investigate further.

       Bowman argues that the use of an "effective date" that predates the notarized

signature on the notice of sale and notice of foreclosure is precluded under the standard

recognized in Klem v. Washington Mutual Bank.36 In Klem. our Supreme Court held

that it was a breach of the duty of good faith to predate signatures to artificially advance

the time frame for foreclosure.37 Here, Jeff Stenman, vice president of NWTS, testified




       33 CP at 171.
       34 RCW 61.24.030(7).
       35 As trustee, NWTS had a duty of good faith. Bowman's suggestion that the
trustee had a fiduciary duty is inconsistent with the legislature's 2008 clarification of the
DTA. Bain. 175 Wash. 2d at 93 n.4.
       36 176 Wash. 2d 771, 295 P.3d 1179 (2013).
       37 Id. at 794-95.
No. 70706-0-1/10



that NWTS "routinely include[s] an 'effective date' on the Notice of Sale which

evidences the date of its drafting."38 Under RCW 61.24.040(1 )(f), the notice of trustee's

sale must contain some date upon which arrearage figures are effective. Thus, here,

the notice of foreclosure included a reinstatement amount as of November 19, 2012, the

very "effective date" Stenman testified to in his declaration. It is logical the notice would

list arrearage figures as of the date the document was drafted because otherwise, the

amount could be viewed as outdated or speculative. Accordingly, there is no showing

that the "postdating" was a source of benefit to the trustee or detriment to Bowman.

       Bowman contends that the notice of trustee's sale and notice of foreclosure

"failed to substantially comply" with the DTA and "provided false and/or misleading

information."39 But the respondents did not conceal Fannie Mae's ownership of the

note. Both the notice of trustee's sale and notice of foreclosure were consistent with the

information in the notice of default that Fannie Mae was the loan owner and SunTrust

was the loan servicer. Additionally, the loss mitigation form attached to the notice of

default recited that SunTrust was the beneficiary and actual holder of the note. Both the

notice of sale and notice of foreclosure substantially complied with the DTA and

accurately referred to SunTrust as the beneficiary. Accordingly, Bowman does not

establish a violation of the duty of good faith.40




       38 CP at 636-37.
       39 Appellant's Br. at 26.
       40 See RCW 61.24.040(1 )(f), (2) (the notices must only "substantially" follow the
statutory forms); Truiillo. 181 Wash. App. at 509.

                                              10
No. 70706-0-1/11



       Bowman contends that MERS invalidly assigned the note and the deed of trust to

SunTrust. Further, he argues that there is no showing that SunTrust was an agent with

authority to act on Fannie Mae's behalf. But Bowman provides no authority that such a

showing is required. SunTrust was the holder of the note and therefore had authority to

appoint NWTS as a successor trustee to pursue a foreclosure.

       Finally, as to any claim for damages under the DTA, Frias confirms that there is

no such implied cause of action if there has not been a foreclosure sale.41

                                         CPA Claim

       Bain and Lyons recognize that a violation of the DTA may support a claim for

damages under the CPA if a borrower can establish an unfair or deceptive act or

practice.42 Bowman suggests that the inclusion of MERS in the deed of trust had the

capacity to deceive and therefore qualifies as an unfair or deceptive act or practice

under the CPA. We disagree.

       One of the five elements required to prevail on an action for damages under the

CPA is an "'unfair or deceptive act or practice.'"43 To prove that an act or practice is

deceptive, "[a] plaintiff need not show that the act in question was intended to deceive,

but that the alleged act had the capacity to deceive a substantial portion of the public."44

In Bain, our Supreme Court held that MERS' representation that it was the beneficiary

of the deed of trust in its own right, rather than as an agent for a disclosed principal, had


       41 Frias. 181 Wn.2dat417.
       42 Bain. 175 Wash. 2d at 115-20; Lyons. 181 Wash. 2d at 784-87.
       43 Bain. 175 Wash. 2d at 115 (quoting Hangman Ridge Training Stables. Inc. v.
Safeco Title Ins. Co.. 105 Wash. 2d 778, 780, 719 P.2d 531 (1986)).
       44 Hangman Ridge. 105 Wash. 2d at 785.


                                             11
No. 70706-0-1/12



the capacity to deceive within the meaning of the CPA since MERS was not the note

holder and did not have authority to appoint a trustee to enforce the note.45 But

because it was "likely true" that "lenders and their assigns are entitled to name [MERS]

as their agent," the court stated that "nothing in this opinion should be construed to

suggest an agent cannot represent the holder of a note."46 Accordingly, Bain

establishes that "the mere fact MERS is listed on the deed of trust as a beneficiary is

not itself an actionable injury."47

       Bowman's only other specific argument based upon the CPA is that "the

improper appointment of NWTS" was an unfair and deceptive act or practice.48 But as

discussed above, the appointment of NWTS was not improper. Because Bowman has

failed to establish an unfair or deceptive act or practice, we need not consider whether

he has established the remaining elements of a CPA claim.49

                                CriminalProfiteering Act Claim

       Bowman's final cause of action asserted a violation of the Criminal Profiteering

Act, which makes unlawful an attempt by "any person knowingly to collect any unlawful

debt."50 We find no merit in his claim.




       45 Bain. 175 Wash. 2d at 117.
       46 Id, at 106.
       47 Id, at 120.
       48 Appellant's Br. at 30.
       49 Sorrel v. Eagle Healthcare. Inc.. 110 Wash. App. 290, 298, 38 P.3d 1024 (2002)
("Failure to establish even one of the elements is fatal to a CPA claim.").
       50 RCW 9A.82.045.


                                             12
No. 70706-0-1/13



       To avoid summary judgment, Bowman would have had to show that he could

prove, among other things, "an act of criminal profiteering that is part of a pattern of

criminal profiteering activity."51 "Criminal profiteering" is "any act, including any

anticipatory or completed offense, committed for financial gain, that is chargeable or

indictable under the laws of the state in which the act occurred."52

       Bowman fails to identify any act by the respondents that qualifies as criminal

profiteering.53 Accordingly, the trial court properly dismissed his claim.

                        Declarations of Carmella T Norman Young

       Bowman challenges the admissibility of the declarations of Carmella T. Norman

Young. He contends that Young's declarations should be regarded as unreliable

because of details she omitted:

       [Young] failed to provide the trial court facts that would establish (1) the
       computer equipment used by SunTrust is standard; (2) the identity of who
       compiled the information contained in the computer printouts; (3) a
       statement of how the information is maintained; (4) when the entries were
       made and whether they were made at or near the time of the happening or
       event; and (5) how SunTrust relies on these records.[54]

We find no merit in his arguments.




       51 RCW 9A.82.100(1 )(a).
       52RCW9A.82.010(4).
       53 See Zalac v. CTX Mortgage Corp.. C12-01474 MJP, 2013 WL 1990728, at*4
(W.D. Wash. May 13, 2013) (dismissing plaintiff's criminal profiteering claim because he
failed to allege specific facts to support his claim); RCW 9A.82.010(4)(k), (p);
RCW 9A.82.045.

       54 Appellant's Br. at 9.

                                              13
No. 70706-0-1/14



      This court reviews the admissibility of evidence in summary judgment

proceedings de novo.55 CR 56(e) mandates that "[apdavits and declarations

supporting and opposing a motion for summary judgment 'must be made on personal

knowledge, set forth facts that would be admissible in evidence, and show that the

affiant is competent to testify on the matter.'"56 In Discover Bank v. Bridges, the

personal knowledge requirement was satisfied where employees had access to the

debtors' account records in the course of their employment, made their statements

based on personal knowledge and review of the records and under penalty of perjury,

and the attached account records were true and correct copies made in the ordinary

course of business.57 The Uniform Business Records as Evidence Act provides that a

business record is admissible as competent evidence where

       the custodian or other qualified witness testifies to its identity and the
       mode of its preparation, and if it was made in the regular course of
       business, at or near the time of the act, condition or event, and if, in the
       opinion of the court, the sources of information, method and time of
       preparation were such as to justify its admission.[58]
       Like the declarants in Bridges. Young, an assistant vice president of SunTrust,

specifically established that she was making her declaration "on the basis of personal
knowledge and on the basis of the review of records regularly kept by SunTrust in the




       55 Stratman. 172 Wash. App. at 674-75.
       56 Nat'l Union Ins. Co. of Pittsburgh. Pa. v. Puget Sound Power & Light. 94 Wn.
App. 163, 178, 972 P.2d 481 (1999) (quoting Sun Mountain Prods.. Inc. v. Pierre. 84
Wash. App. 608, 616, 929 P.2d 494 (1997)).
       57 154 Wash. App. 722, 726, 226 P.3d 191 (2010).
       58 RCW 5.45.020.


                                              14
No. 70706-0-1/15



course of its business with which I am personally familiar."59 "A true and correct copy of

the promissory note evidencing [Bowman's] loan and bearing an endorsement in blank

by SunTrust" was attached to her declaration.60 SunTrust "maintained physical

possession of the 'wet ink' loan documents, including the [n]ote" after the loan was sold

to Fannie Mae.61 "SunTrust has maintained physical possession of the [n]ote since on

or about September 5, 2008 in its corporate vault located in Richmond, Virginia."62 And

Young again confirmed "[t]he records I am relying upon for this information are records

that are regularly kept by SunTrust in the course of business, made at or near the time

of the acts, conditions or events reflected in the records, and regularly relied upon by

SunTrust for the information about which I am now testifying."63 Thus, Young's

declarations satisfy the requirements of CR 56(e) and The Uniform Business Records

as Evidence Act.


       Bowman offers other lack of foundation arguments. Citing to Blomster v.

Nordstrom. Inc.. Bowman argues that Young's testimony fails to meet the requirements

of CR 56(e).64 But Young's testimony was not a "mere averment" or conclusory



       59 CP at 254, 664.
      60 CP at 254.
       61 CP at 255.
      62 CP at 255.
       63 CP at 255; see Bridges. 154 Wash. App. at 726; State v. Quincv. 122 Wash. App.
395, 399, 95 P.3d 353 (2004) (holding that computerized price records of stolen items
were admissible as business records and stating, "It is not necessary that the person
who actually made the record provide the foundation."). Additionally, Bowman provides
no authority that "the identity of who compiled the information contained in the computer
printouts" is required to make Young's declarations admissible. Appellant's Br. at 9.
       64 103 Wash. App. 252, 11 P.3d 883 (2000).

                                            15
No. 70706-0-1/16



statement of blanket personal knowledge as prohibited under CR 56(e). Her testimony

related to Bowman's specific promissory note, which was attached to her declaration.

Furthermore, it referenced Bowman's "wet ink" loan documents, in particular, the note,

which remained in SunTrust's vault since its making.

      Lastly, Bowman argues that the declarations are not admissible as business

records because Young failed to establish that the computer equipment used by

SunTrust was standard. However, a declarant does not need to prove that the

computer equipment is standard "where no question is raised concerning the reliability

of the computer-generated evidence."65 Here, Bowman does not point to anything in

the record that demonstrates a concern regarding the reliability of SunTrust's computer

equipment. Accordingly, the Young declarations and attached business records were

properly admitted.

                                 CR 56(f) Continuance

       Bowman contends that the trial court erred in denying his request for a CR 56(f)

continuance. We disagree.

      This court reviews a trial court's denial of a CR 56(f) motion for a continuance for

an abuse of discretion.66 CR 56(f) provides that

      [s]hould it appear from the affidavits of a party opposing the motion that for
      reasons stated, the party cannot present by affidavit facts essential to
      justify the party's opposition, the court may refuse the application for
      judgment or may order a continuance to permit affidavits to be obtained or
      depositions to be taken or discovery to be had or may make such other
       order as is just.


      65 State v. Kane. 23 Wash. App. 107, 112, 594 P.2d 1357 (1979).
      66 Lake Chelan Shores Homeowners Ass'n v. St. Paul Fire & Marine Ins. Co..
176 Wash. App. 168, 183, 313 P.3d 408 (2013), review denied. 179 Wash. 2d 1019 (2014).

                                           16
No. 70706-0-1/17



A party seeking such a continuance must provide an affidavit identifying the evidence

the party seeks and how that evidence will raise an issue of material fact precluding

summary judgment.67 A court may deny a CR 56(f) continuance when "'(1) the

requesting party does not offer a good reason for the delay in obtaining the desired

evidence; (2) the requesting party does not state what evidence would be established

through the additional discovery; or (3) the desired evidence will not raise a genuine

issue of material fact.'"68

       Bowman did not file a CR 56(f) motion, nor did he file an affidavit. He made his

request for a continuance at the end of his memorandum in opposition to the

respondents' motions for summary judgment. Most importantly, Bowman made no

showing of good cause as to how he expected additional information to impact the

issues here. Notably, SunTrust had produced Bowman's entire loan file, which included

1,400 pages of responsive documents. Bowman fails to demonstrate how additional

evidence would have raised a genuine issue of material fact in light of Truiillo. We

conclude that the trial court did not abuse its discretion by denying Bowman's CR 56(f)

request for a continuance.

                                     Attorney Fees

       SunTrust argues it is entitled to appellate fees and costs. RAP 18.1(a) provides

that a prevailing party may recover its reasonable appellate attorney fees and expenses




       67 Durand v. HIMC Corp.. 151 Wash. App. 818, 828, 214 P.3d 189 (2009).
       68 Baechler v. Beaunaux. 167 Wash. App. 128, 132, 272 P.3d 277 (2012)
(emphasis omitted) (quoting Turner v. Kohler. 54 Wash. App. 688, 693, 775 P.2d 474
(1989)).


                                            17
No. 70706-0-1/18



if applicable law grants a party the right to recover these fees and expenses. Here, the

deed of trust provides that SunTrust

      shall be entitled to recover its reasonable attorneys' fees and costs in any
      action or proceeding to construe or enforce any term of this Security
      Investment. The term 'attorneys' fees', whenever used in this Security
      Instrument, shall include without limitation attorneys' fees incurred by
      [SunTrust]... on appeal.[69]

Bowman's promissory note also contains an attorney fees and costs provision. As the

issues involved in this appeal were resolved in SunTrust's favor, its reasonable attorney

fees and costs incurred in connection with this appeal are awarded upon compliance

with RAP 18.1.


      We affirm.




WE CONCUR:




  J^^% /j\                                                \*XLcJ